Wade, J.
1. Suit was brought on a note given by the defendant for" commercial fertilizers of certain brands therein mentioned and containing stated ingredients indicated by certain numbers with a recognized meaning to the general farming public. The note recited that the seller expressly refused to make any warranty of the fertilizer sold, as to its quality or value, but left the purchaser and maker of the note “to rely solely upon the fact that the laws of Georgia have been complied with.” No analysis of the fertilizer was shown to have been made under the provisions of sections 1785-1792 of the Political Code or otherwise, and there was no proof tending to show that the seller had not complied with the laws of Georgia, and that the fertilizer was not branded and tagged in accordance therewith. There was testimony from the defendant that the fertilizer was used by him without any good results, and testimony from others tending to show that fertilizers of the same brand and of the same analysis as some of that described in the note had been used by them and found to be worthless, or practically so. The court directed a verdict in favor of the plaintiff. Held, that in view of the recital in the note as to the seller’s express refusal to warrant anything touching the guano sold, except that the laws of Georgia in regard thereto had been complied with, and in the absence of any legal evidence tending to show that the analysis of the guano was other than that branded on the sacks, the court’s action in directing the verdict in behalf of the plaintiff was not error requiring a reversal.
2. There is no merit in any of the assignments of error.

Judgment affirmed.